DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I claims 1-13 in the reply filed on 3-7-2022 is acknowledged.  The traversal is on the ground(s) that that there is not a search burden.  This is not found persuasive because a search for peening methods in the mechanical work areas (B21D,C21D,B24C) are a different search area from a masking tape or mask product which is an adhesive product search (C09J).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simeone et al. (6,189,356) in view of Cheah (9,057,272).  Simeone discloses a method for peening a gas turbine component (20) which has a designated surface (26) to be treated by shot peening (50), by applying a mask (10) to a protected surface (corner region 28; col. 2, lines 40-42) of the component (20), wherein the mask (10) comprises a full making portion comprising the plug and corner portion (12,14) of the mask (10; Fig. 2) which has a length (40; Fig. 2) that protects the protected surface (28) to prevent shot media from impacting the protected surface (28; col. 3, lines 4-6) beneath the full masking (plug and corner portion 12,14 of mask 10).  Simeone discloses arranging a mask control region (42) around the designated surface (26) with the mask control region extending (linearly from the full masking portion corner) to the designated surface (26).  Simeone discloses shot peening (col. 3, lines 37-40) the designated surface (26) with a shot peen media (col. 3, line 48) to form compressive stress with the designated surface (26).  Regarding claim 5, Simeone discloses a modified material portion (rim 14) extending (42) from the full masking portion (corner 28) to the designated surface (26).  Regarding claim 11, Simeone discloses that the mask is nylon, rubber or plastic (col. 2, lines 35-36).  Regarding claim 12, Simeone discloses a disk airfoil (20) of a gas turbine engine.  Regarding claim 13, Simeone discloses a linear length of the modified rim (14) of about (0.020 inches; col. 3, line 18).  Simeone shows in Figs. 1 and 2 that the masking portions (14) and (12) are different thicknesses but does not explicitly recite that the thicknesses have a taper.  Cheah teaches a designated surface region (90; Fig. 6) of a component (60) which is to be polished by striking media (76) and a mask (80) having a full masking portion (t1) and a tapering masking region (Fig. 5, thinner, tapering mask portion) extending from the full mask region (t1; Fig. 5) to provide different levels of masking (col. 3, lines 34-39) where peening media contact the designated surface.  Cheah teaches that the mask is selectively made thicker (col. 3, lines 49-50) or thinner (col. 3, lines 58-60).  Regarding claims 2 and 3, Cheah teaches that the full thickness portion of the mask and the tapering portions are the same material (col. 4, lines 10-13).  Regarding claim 5, the masking control region (tapered thickness) is modified relative to the full masking thickness (t1).  Regarding claim 12, Cheah teaches an airfoil of a gas turbine engine.  It would have been obvious to the skilled artisan prior the effective filing date of the present invention to modify the thickness of the mask of Simeone to have a tapering region between a thickest part of the mask and the designated area as taught by Cheah in order to provide differing levels of compressive force when peening media strike the different thicknesses of masking protection around protected surfaces during peening. 
Claims 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simeone in view of Cheah and further in view of Sippel et al. (4,530,861).  Simeone in view of Cheah does not disclose that the mask is a composite mask with different mask material or mask material properties.  Sippel teaches a method of masking a component during shot peening (col. 4, lines 13-15).  Sippel teaches a mask (12) which is a single piece or multiple elements (composite; col. 3, lines 54-55) wherein the composite portion comprises a first material layer (28) of plastic (col. 4, lines 18-21) and a second material layer (29) of metal (col. 4, lines 25-26) wherein the material layers (28,29) are constructed to provide rigidity to the mask for extra protection during shot peening.  The layers (28,29) have different material properties and are different materials (plastic, metal).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the mask of Simeone in view of Cheah to have different material layers as taught by Sippel in order to strengthen the mask in selected areas that are to be protected fully during shot peening. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725